o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-117232-18 uil ------------------------------ ----------------------------------- ------------------------------------------------ ------------------------------------------ -------------------------------------- dear -------------------------------- i am responding to your letter to the commissioner dated date in which you asked whether the health insurance provider fee enacted under the maryland health care access act of is deductible for federal tax purposes as you relate in your letter on date maryland enacted into law the maryland health care access act of act the act imposes on entities subject_to the act an assessment of of all amounts used to the calculate the entity’s premium tax_liability or premium tax exemption value for the calendar_year the amounts assessed will be used to fund the state reinsurance program for the general purpose of individual_health_insurance market stabilization you asked whether these assessments under the act should be treated for federal_income_tax purposes as a deductible expense pursuant to sec_162 or a deductible tax pursuant to sec_164 of the internal_revenue_code code i am pleased to provide the following general information sec_162 of the code generally provides that ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business are deductible a regulatory fee is deductible as an ordinary and necessary business_expense under sec_162 sec_164 of the code generally provides that state and local_taxes paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business are deductible genin-117232-18 in its decision in 143_f3d_1006 5th cir the fifth circuit_court of appeals discussed the distinction between a tax and a regulatory fee the classic tax is imposed by a state or municipal legislature while the classic fee is imposed by an agency upon those it regulates the classic tax is designed to provide a benefit for the entire community while the classic fee is designed to raise money to help defray an agency’s regulatory expenses see also 70_fedclaims_144 the critical inquiry focuses on the purpose of the assessment and the ultimate use of the funds 123_f3d_797 4th cir see also revrul_70_622 1970_2_cb_41 revrul_57_345 1957_2_cb_132 a tax is an enforced contribution pursuant to legislative authority in the exercise of taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes and not as payment for some special privilege granted or service rendered as you observe sec_9010 of the affordable_care_act treats the annual fee imposed under sec_9010 as a tax described in sec_275 which denies a deduction for certain taxes the fee maryland enacted however is not a federal tax described in sec_275 and therefore should not be subject_to the limit on deductibility provided by sec_275 in view of the foregoing regardless of whether the maryland assessment is considered a fee or a state tax which we need not determine the assessment would be deductible either under sec_162 or sec_164 of the code for those entities carrying_on_a_trade_or_business i hope this information is helpful if you have any questions please contact ----------- -------------- at --------------------- sincerely scott k dinwiddie associate chief_counsel income_tax accounting
